Citation Nr: 0738833	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The reopened claim of entitlement to service connection for 
tinnitus is addressed in the Remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  In a September 1980 rating decision, the RO denied the 
veteran's claim for service connection for tinnitus; more 
recently, in July 2002, the RO denied the veteran's petition 
to reopen this previously denied claim.

2.  Evidence added to the record since the RO's July 2002 
decision was not of record at the time of the July 2002 RO 
denial, is neither cumulative nor redundant of other evidence 
previously considered, when viewed by itself or in the 
context of the entire record, relates to a fact not 
previously established that is necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for tinnitus.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for tinnitus, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in January 2004 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Specifically, the letter 
informed the veteran of the basis on which his claim was 
previously denied, and what evidence he had to submit to 
substantiate his claim.  See Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service medical records and VA medical 
treatment records were obtained; no pertinent private medical 
records were identified.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The Board also notes that VA is not required to 
obtain an examination for a claim to reopen a finally decided 
decision.  See 38 C.F.R. § 3.159(c).  That notwithstanding, 
the RO afforded the veteran a VA audio examination in 
February 2004.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2007).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection for tinnitus was filed in 
September 2003.  Therefore, the current, amended regulation 
applies.  

The RO denied service connection for tinnitus in July 2002, 
and notified the veteran of the decision that same month.  
The rating decision was not appealed and that decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

The evidence of record at the time of the July 2002 rating 
decision relevant to the veteran's claim for service 
connection included his service medical records, a July 1979 
VA examination report, a March 1980 VA outpatient 
audiological evaluation, and April 2002 VA ear disease and 
audiological examination reports.  The additional evidence 
added to the record since the July 2002 rating decision 
includes a February 2004 VA examination report.  This 
evidence was not of record at the time of the last final 
rating decision in 2002, and is not cumulative and/or 
redundant of the evidence in the claims file at the time of 
the RO's July 2002 rating decision.  Thus, the evidence is 
considered "new."  

As stated above, evidence must be both new and material.  To 
be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's July 2002 denial was, in 
effect, that there was no evidence of record confirming that 
the veteran's tinnitus was present in service or at service 
separation, and that there was no competent nexus evidence of 
record linking current tinnitus to service.  As such, the RO 
found that was no evidence that the veteran's tinnitus was 
incurred in or aggravated by active military service.  
However, the February 2004 VA medical opinion addresses the 
issue of whether the veteran's tinnitus is related to 
service.  While it ultimately determines the veteran's 
current tinnitus is unrelated to his military service, the 
examiner concluded that since there was no evidence of 
tinnitus in the claims file or prior to his original claim, 
it was not likely that the veteran's tinnitus was related to 
service.  However, review of the claims file reveals that 
there was evidence of tinnitus in the claims file, including 
during a VA outpatient visit in March 1980.  Also, an April 
2002 VA ear disease examination noted that the veteran 
reported constant tinnitus, and the examiner diagnosed him as 
status post rupture right ear drum secondary to a rocket-
propelled grenade explosion, with resulting bilateral 
constant tinnitus.  For this reason, the Board cannot be 
assured that the VA examiner considered all the evidence of 
record in formulating his opinion.  The Board finds that the 
February 2004 VA examiner's opinion relates to a previously 
unestablished fact necessary to substantiate the claim.  The 
Board also finds that the February 2004 VA examiner's 
opinion, when viewed in conjunction with the record as a 
whole, raises a reasonable possibility of substantiating the 
claim inasmuch as its inconsistency with the clinical 
evidence of record, without further development in this 
regard, may be said to place the evidence in equipoise for 
resolution in the veteran's favor.

In conclusion, the Board finds that new and material evidence 
has been received subsequent to the final rating decision in 
July 2002.  As such, the veteran's claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened, 
and to that extent only, the appeal is granted.


REMAND

By the above decision, the veteran's claim for entitlement to 
service connection for tinnitus has been reopened on the 
basis of the submission of new and material evidence.  
However, after a thorough review of the veteran's claims 
file, the Board concludes that the veteran's claim must be 
remanded so that additional development can be completed; 
specifically, a new medical examination must be conducted.

The two medical examinations of record which offer an opinion 
as to the etiology of the veteran's tinnitus are both 
insufficient for VA purposes.  The April 2002 VA ear disease 
examination notes that the veteran reported constant 
tinnitus, and the examiner diagnosed him as status post 
rupture right ear drum secondary to a rocket-propelled 
grenade explosion, with resulting bilateral constant 
tinnitus.  However, this examination was conducted without 
the benefit of review of the claims file.  During the 
February 2004 VA audiological examination, the veteran 
reported bilateral constant tinnitus, first noticed in 
service, but the examiner concluded that since there was no 
evidence of tinnitus in the claims file or prior to his 
original claim, it was not likely that the veteran's tinnitus 
was related to service.  However, review of the claims file 
reveals that there was evidence of tinnitus in the claims 
file, including during a VA outpatient visit in March 1980, 
and on VA examination in April 2002.  For these reasons, the 
Board cannot be assured that the February 2004 VA examiner 
considered all the evidence of record in formulating his 
opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  In this case, the Board concludes that at least some 
of the evidence of record tends to indicate that the 
veteran's tinnitus may be related to service, in that it may 
be the result of his exposure to acoustic trauma in service.  
Exposure to acoustic trauma in service is deemed to be 
consistent with the circumstances of the veteran's service 
wherein he was exposed to combat activity with the enemy.  38 
U.S.C.A. § 1154(a) (West 2002).  Such combat activity is 
evidence by his receipt of a Combat Infantryman Badge, and 
Purple Heart, as reported on his DD Form 214.   However, VA 
adjudicators may consider only independent medical evidence 
to support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  For these reasons, a new 
VA examination is warranted.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the duty to notify requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date, must be provided.

Accordingly, the issue of entitlement to service connection 
for tinnitus is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must schedule the veteran 
for an audiological examination to 
determine the current nature and 
etiology of any tinnitus, with a VA 
examiner of appropriate expertise.  The 
claims folder and a copy of this Remand 
must be made available to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  

Specifically, the examiner must elicit 
the etiology and nature of any tinnitus 
reported through clinical evaluation 
and questioning.  Following a review of 
the service and postservice medical 
records, the examiner must state 
whether any tinnitus shown is related 
to his military service, to include 
exposure to acoustic trauma in service 
when he engaged in combat activity with 
the enemy.  Information contained in 
the veteran's service personnel 
records, including his military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 
veteran's history of any inservice and 
postservice noise exposure, and any 
other pertinent clinical findings of 
record, must be taken into account.  If 
an opinion cannot be provided without 
resorting to speculation, the examiner 
must so state.  A complete rationale 
must be provided for any opinion 
expressed.  The report prepared must be 
typed.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

5.  The RO must then adjudicate the 
reopened claim for service connection 
for tinnitus.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be issued, 
and the veteran and his representative 
must be afforded an opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


